Los hechos están expresados en la opinión.
El Juez Asociado Sr. del ToRo,
emitió la opinión del tribunal.
El Municipio de Ponce, representado por su alcalde, de-*151mandó a la sucesión de José G-ely, solicitando la adopción dé ciertas medidas referentes a ana casa reparada sin penniso del demandante. La demanda se divide en dos partes, tina titulada “Cuestión de seguridad pública” y otra “Cuestión de ornato.”
En la “Cuestión de seguridad pública” se alega, en re-sumen, lo que sigue: Que la demandada es dueña de una casa situada en Ponce en la esquina que forman la plaza de ‘' Le-ge tau” y la calle del “Amor.” La casa es de dos plantas: los bajos de manipostería y los altos de madera. Que el Al-calde de Ponce ordenó al ingeniero municipal que reconociera dicha casa y reconocida en efecto resultó que tenía podrida gran parte del balcón y constituía una amenaza para las per-sonas que traficaban por aquel sitio. Que el demandante en-tonces requirió al demandado para que procediera a destruir todo aquello que en la casa mencionada estuviese en condicio-' nes de amenaza a la seguridad pública, inclusos los balcones' de la misma, indicándole, además, que para verificar tal des-trucción tenía que proveerse del permiso exigido por las or-denanzas municipales. En la demanda se transcriben varias secciones de dichas ordenanzas: La 24, que se refiere a los edi-ficios que amenacen ruina y que dispone entre otras cosas que “comprobada la denuncia por los informes facultativos-que se crean necesarios la administración ordenará a los due-ños de las fincas ruinosas que las derriben o construyan de nuevo, dentro del término prudencial que según los casos se fije por el concejo municipal, quien, caso de no verificarse así por aquéllos, no obstante las denuncias judiciales que por órdenes desatendidas se hubieran presentado, dispondrá el derribo por cuenta del municipio con cargo al valor del solar vendiéndose en pública subasta si fuere necesario y sin per-juicio de exigir la responsabilidad criminal que el propie-tario hubiere contraído.” La 36 que prescribe que “las soli-citudes para hacer cambios (se especifican) se dirigirán a la alcaldía, la que les dará el curso correspondiente, exigién-dose la presentación de plano si se considerase indispensa*152ble a_los fines de lá concesión de la licencia y estimándose, desde luego, como necesario el acompañarlos siempre que se liaya de variar en algo importante la parte exterior de un edificio en las zonas número 1 y 2; Disponiéndose que en ningún caso se permitirá reparación alguna en los edificios de madera que existan en las plazas ‘Delicias’ y ‘Federico Degetau,’ y en los de manipostería y madera, tampoco podrá liaeerse repa-raciones de ninguna clase sin antes poner su fachada en re-lación con los últimos edificios construidos y el ornato exigido por la importancia de dichas plazas.” La 7 que determina que “la ejecución de toda clase de obra de construcción, repa-ración de edificios, casas y vías públicas, así como toda varia-ción! o traslación que pueda afectar al ornato público en las zonas números 1 y 2 necesita ser autorizado por la adminis-tración municipal, dentro de la legalidad vigente en la ma-teria. * * *” La 8 que exige que “en la zona número 1, en la subdivisión ‘Zona de Piedra,’ solamente podrá cons-truirse en manipostería o hierro, siendo requisito indispensable colocar la fachada del edificio precisamente sobre la ali-neación de la calle, y no se permitirá ninguna construcción nueva de madera, ni quitar o poner tabiques o divisiones que cambien la distribución de una casa de madera, exceptuando la parte que, en los de manipostería ya construidos, sea de madera,- * * *” y la 25 que dispone que “en todo solar en esquina, en toda nueva construcción o edificación en un solar que estuviese situado en esquina, en todo edificio que ocupe una esquina en el que se luciese modificación o alguna reparación, el municipio podrá ordenar el corte o chanflán, en una forma de triángulo en el cual cada uno de los lados inme-diatos a la calle medirá tres metros como mínimum, partiendo -de la esquina del solar, sin contar el ancho que corresponda a la acera, * * V’ Que al dicho requerimiento del de-mandante, contestó la demandada manifestando que estaba dis-puesta a sustituir los balcones de la casa por otros de madera y que esperaba que se le concediera el oportuno permiso para hacer la sustitución. Que el demandante contestó a la deman-*153•dada que para obtener tal permiso de acuerdo con las seccio-nes 34 y 35 de las ordenanzas, era necesario que expresara en la solicitud la extensión y objeto del trabajo, acompañando «1 plano del mismo. Al propio tiempo el demandante informó .■a la demandada que le concedía treinta días de plazo para de-rribar los balcones. Que la demandada comunicó entonces al •demandante que retiraba su solicitud de sustitución de los "balcones porque babía resuelto repararlos meramente a cuyo efecto pedía que se le autorizara para levantar el andamiaje necesario. Que el demandante se negó a conceder tal permiso. ■Que la demandada insistió en que se le otorgara permiso no ya para el andamiaje, sino para bacer las reparaciones que los balcones requerían, sin que para ello llenara los requisitos exigidos por las ordenanzas. Que con motivo de haberse des-prendido dos balaustres de los balcones, el demandante comu-nicó a la demandada la necesidad de proceder al derribo de los balcones. Que así las cosas, el demandante, el 3 de diciem-bre de 1915, paso una ordenanza por virtud de la cual, y des-pués de relacionarse todos los antecedentes de qrre se deja beebo mérito y de especificarse por qué se llegaba a la conclu-sión de que la casa de que se trata se encontraba en estado ruinoso, se declaró que elidía casa constituía un estorbo pú-blico (common nuisance), y se ordenó que una vez cumplido el término de treinta días que le babía sido concedido por el alcalde al representante de la sucesión demandada, el alcalde procedería a bacer cumplir las disposiciones que entrañaba la sección 34a. de la ordenanza, todo por cuenta, cargo y riesgo «de los dueños propietarios de la casa en cuestión.
En la “Cuestión de ornato,” se sostiene textualmente lo que sigue: “Décimo quinto: Que posteriormente, o sea el clia 15 de diciembre de 1915 el Señor Gispert, actuando como apo-derado y representante de la sucesión demandada, maliciosa y voluntariamente, burlando las ordenanzas municipales vi-gentes, sin pedir ni obtener permiso, procedió a eso de las einco de la tarde de diebo día 15 de diciembre a destruir los balcones del referido edificio, utilizando en dicho trabajo diez *154o más carpinteros, y actuando como director de la obra un señor llamado Jacobo Tur; que luego de destruidos los bal-cones de dicho edificio allí entonces, dicho Señor Gispert, uti-lizando los propios carpinteros y al director de la obra Señor Tur, prosiguió y procedió a hacer reparaciones en dicho edi-ficio en la parte exterior, habiendo trabajado durante toda la noche en dicha obra y reconstruyendo en parte el balcón, repa-rado éste en otra, puesto vigas nuevas y haciendo en fin,«una reparación de importancia, sin que, como ya se ha dicho antes, tuviera permiso del municipio, y habiendo hecho dichas repa-raciones en violación de las ordenanzas municipales y sin que estén las mismas en armonía con el ornato de la ciudad/’
La demanda termina suplicando que se condene a la su-cesión demandada: Primero: A que en bien del ornato público dicha sucesión destruya tocia la parte del edificio que ha sido reparado en violación de aquél y de las ordenanzas munici-pales vigentes; Segundo: A que si dicha sucesión demandada, luego de destruido lo que ha recompuesto ilegalmente, deseara reparar esto de nuevo que se le prohíba dicha reparación sin antes cumplir con las ordenanzas municipales vigentes, sobre ornato; Tercero: A que dicha sucesión demandada, no pueda reparar parto ni todo el edificio en cuestión, sin antes llenar los requisitos de las referidas ordenanzas municipales; Cuarto: A que se obligue a la sucesión demandada a destruir todo aquello que en el edificio ameritado se hallare podrido e inútil que signifique una amenaza para la seguridad pública y que en caso de que la referida sucesión querellada no hiciere esto último o lo anterior se ordene al márshal de este tribunal que lo efectúe a costa de la referida sucesión, pidiendo asimismo que ésta sea condenada a pagar las costas, y gas-tos de este procedimiento y honorarios de abogado.”
La parte demandada presentó un escrito de excepciones previas, alegando que ni el Municipio de Ponce, ni su alcalde, tenían capacidad legal para demandar en este caso, y que la demanda no aducía hechos suficientes para determinar una causa de acción. Oídas las partes, la corte de distrito, por *155sentencia de 15 de abril de 1916, declaró con lugar ambas ex-cepciones y desestimó la demanda, sin especial condenación de costas. Y contra esa sentencia interpuso el demandante el presente recnrso de apelación.
En cuanto a la "cuestión de seguridad pública,” la Corte ele Distrito de Ponee en una razonada opinión concluyó que la única entidad que en la actualidad tenía personalidad bas-tante en esta isla para pedir en las cortes de justicia la re-moción de un "perjuicio común,” era El Pueblo de Puerto Eico, por medio de sus fiscales, y que siendo ello asi, ni el Municipio de Ponee, ni su alcalde, tenían la capacidad nece-saria para ejercitar la acción que habían establecido.
No es preciso que resolvamos esa cuestión en este caso, pues, como también sostiene la corte sentenciadora, las ale-gaciones de la parte demandante contenidas en su “cues-tión de ornato,” demuestran que cuando la demanda se inter-puso la parte ruinosa del edificio había sido reparada.
No estamos, pues, trente al caso de un edificio ruinoso. La verdadera cuestión a resolver es la de si reparado un edi-ficio en la ciudad de Ponee en contravención a las ordenan-zas municipales, el municipio tiene derecho a obtener en una corte de justicia una sentencia que ordene la demolición de la obra de tal modo realizada.
En el caso del Municipio de Ponce v. Solís, decidido por esta Corte el 12 de abril actual, (pág. 125) interpretando cierta sección de la misma ordenanza invocada por el Municipio de Ponee en este caso, se estableció la siguiente doctrina:
"Guando unta ordenanza municipal dispone que las obras que se lleven a cabo sin licencia, con abuso de ella o con infracción de la misma, será demolida a costa del propietario si fuere de las que no hubiere podido autorizarse su ejecución o no debiera permitirse su subsistencia o reforma, no basta con probar que.se ha hecho una obra sin cumplir los requisitos de dicha ordenanza, pues debe probarse además que no hubiera podido autorizarse la construcción o que es de tal naturaleza que no debe permitirse su subsistencia.”
*156Examinemos las alegaciones de la demanda a la luz de la anterior doctrina.
El disponiéndose de la sección 36 de las ordenanzas arriba transcrito, expresamente dispone “que en ningún caso se permitirá reparación alguna en los edificios de madera que existan en las plazas ‘Delicias’ y ‘Federico Degetau,’ y en los de manipostería y madera, tampoco podrán hacerse repa-raciones de ninguna clase sin antes poner su fachada en rela-ción con los últimos edificios construidos y el ornato exigido por la importancia de dichas plazas.”
La casa en cuestión en este pleito se levanta con su frente a la plaza “Degetau” y es de manipostería y madera. En tal virtud, de acuerdo con la ordenanza, no podía hacerse en ella reparación de ninguna clase sin antes poner su fachada en relación con los últimos edificios construidos y el ornato exigido por la importancia de dicha plaza.
No obstante lo extenso de la demanda, (ocupa trece pá-ginas de la transcripción) no se especifica en ella, si la fachada de la casa de la demandada fue puesta o no en relación con los últimos edificios construidos, y por qué la reparación lle-vada a efecto no estaba en armonía con el ornato exigido por la importancia de la plaza “Degetau.”
Las alegaciones del demandante relativas a la “cuestión de ornato” las dejamos copiadas a la letra y como puede verse sólo contienen la conclusión de que las reparaciones se hicieron “en violación de las ordenanzas municipales y sin que estén las mismas en armonía con el ornato de la ciu-dad. ” Tal conclusión es insuficiente para que la corte esté justificada en decidir que se alegan hechos bastantes para determinar la necesidad de un decreto ordenando la demo-lición de la obra realizada.
La pai'te apelada en su alegato insiste en que este tribunal resuelva que la ordenanza del Municipio de Ponce es in-constitucional. Sólo cuando la necesidad y la justicia lo re-quieren de consuno, deben los tribunales declarar inconsti-tucional una ley. Además, y por lo que hace referencia a *157la naturaleza de las ordenanzas que se discuten en este caso, diremos que no puede negarse que el desarrollo y embelle-cimiento de las modernas ciudades exigen que los municipios tengan graneles facultades para adoptar y hacer cumplir me-didas tendentes a ese fin, no importando lo radicales que a primera vista parezcan, siempre, desde luego, que no opri-man de modo injustificado a los ciudadanos ni los despojen de su propiedad sin el debido proceso de ley.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.